DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/29/2020 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 10/29/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 of the US Application No.17/083,897 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. US 10891867 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation.  For example, all the limitations of claim 1 of the instant Application can be found in claim 15 of U.S. Patent No. US 10891867 B2.  As U.S. Patent No. US 10891867 B2 teaches every limitation of the instant claims, the claims of  US 10891867 B2 obviously encompass the claims of the instant application. 

Regarding claims 2-14, they correspond substantially or exactly to claims 15-28 of U.S. Patent No. US 10891867 B2 and are also rejected under obviousness double patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer  (US 20060022845 A1).
Regarding claim 1, Fischer discloses a system, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (The SPX workstation 112 contains a remote processor 114 that runs system software 118 that permits aircraft configuration, performance, location, and flight data 208 to be displayed on the SPX workstation display 116; Fischer at [0026]), the one or more programs including instructions for: receiving a destination airport for an aircraft (Additional services such as pre-flight planning, route selection, passenger services (arrangement of ground transportation, lodging, etc.); Fischer at [0022]); 
determining whether visibility at the destination airport is below a threshold visibility (The SPX workstation display 116 replicates airborne displays for flight monitoring, along with flight safety information 120 such as collision avoidance data, weather, airport and runway conditions, terrain, winds, aircraft operating parameters, checklists and other data; Fischer at [0022], [0025], [0030 and at [0036]); in response to a determination that the visibility at the destination airport is below a threshold visibility, notifying the aircraft of the visibility at the destination airport (… pilot take-off, departure and approach services at the end of [0022] and pre-flight planning, weather briefings, and the like  as a voice or text communication); Fischer at [0021]-[0022]); 
determining whether ceiling at the destination airport is below a threshold ceiling (… monitoring takeoff and landing phases including flight safety information such as changing weather conditions, airport data and checklists; Fischer at [0020],[ 0025], [0030] and [0036]); in response to a determination that the ceiling at the destination airport is below the threshold ceiling, notifying the aircraft of the ceiling at the destination airport (the real-time data sources comprises an air traffic control broadcast; Fischer at claim 19 and [0036]); 
determining a phase of flight for the aircraft (pilot take-off, departure and approach services at the end of [0022] and pre-flight planning; Fischer at [0021]-[0022]); and
 in response to determining the phase of flight for the aircraft, providing the aircraft with at least one notification based on the phase of flight for the aircraft (… preparation for next phase of flight checklist, flight planning  including changing weather, fuel or traffic conditions and a text display integrated into the aircraft for receiving and confirming receipt of such messages; Fischer at [0028]-[0031]).

Regarding claim 2, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the phase of flight for the aircraft comprises takeoff or landing (… take-off, departure and approach; Fischer at [0021]).

Regarding claim 3, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches determining remaining distance to runway end (Fig. 1, flight safety information, terrain data and flight, weather, airport and runway data; Fischer at [0013]). 

Regarding claim 4, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the at least one notification based on the phase of flight for the aircraft is a runway remaining notification comprising remaining distance to runway end (Fig. 1, flight safety information, terrain data and flight, weather, airport and runway data; Fischer at [0013]).

Regarding claim 5, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the phase of flight for the aircraft comprises arrival (… phase of flight checklists and flight planning; Fischer at [0028]-[0029]).

Regarding claim 6, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches determining whether the aircraft distance to destination airport is less than a threshold distance (… a stable cruise altitude through landing phases and communication frequencies; Fischer at [0019]-[0021]); and in response to determining that the aircraft distance to destination airport is less than a threshold distance, providing the aircraft with an ATIS frequency notification (… pilot take-off, departure and approach phases; Fischer at [0021]-[0022] and technologies and standards; Fischer at [0037] and [0035]-[0036] and (the real-time data sources comprises an air traffic control broadcast; Fischer at claim 19 and [0036]).

Regarding claim 7, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches determining whether the aircraft distance to destination airport is less than a threshold distance (… a stable cruise altitude through landing phases and communication frequencies; Fischer at [0019]-[0021]); determining whether the tower at the destination airport is open or closed (… critical flight data, air traffic and runway data; Fischer at [0018]); in response to determining that the aircraft distance to destination airport is less than a threshold distance and that the tower at the destination airport is open, providing the aircraft with a tower frequency notification (… a stable cruise altitude through landing phases and communication frequencies; Fischer at [0019]-[0021]); and in response to determining that the aircraft distance to destination airport is less than a threshold distance and that the tower at the destination airport is closed, providing the aircraft with a CTAF notification (… pilot take-off, departure and approach phases; Fischer at [0021]-[0022]) and (… technologies and standards; Fischer at [0037]).

Regarding claim 8, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches determining an approach airport for the aircraft (… pre-flight planning; Fischer at [0022] and … before flight planning and clearance verification; Fischer at [0030]); determining if the approach airport is the same as the destination airport for the aircraft (… providing critical flight path monitoring and flight planning; Fischer at [0018]); and in response to a determination that the approach airport is not the same as the destination airport for the aircraft, providing the aircraft with a wrong airport notification (… pilot take-off, departure and approach phases; Fischer at [0021]-[0022] and … technologies and standards… ; Fischer at [0037).

Regarding claim 9, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches determining an approach runway for the aircraft; determining closed runways from NOTAM data; determining if the approach runway is a closed; and in response to determining that the approach runway is closed, providing the aircraft with a closed runway notification (… pilot take-off, departure and approach services at the end of…. and pre-flight planning, weather briefings, and the like  as a voice or text communication; Fischer at [0021]-[0022] and [0035]-[0036]).

Regarding claim 10, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the phase of flight comprises downwind (… pilot take-off, departure and approach services at the end of …. and pre-flight planning, weather briefings, and the like  as a voice or text communication; Fischer at [0021]-[0022] and [0035]-[0036]).

Regarding claim 11, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the phase of flight comprises short final (… pilot take-off, departure and approach phases; Fischer at [0021]-[0022] and [0035]-[0036]).

Regarding claim 12, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the at least one notification based on the phase of flight for the aircraft is a GUMPS notification (… pilot take-off, departure and approach phases and paragraph 0037 wrt technologies and standards; Fischer at [0021]-[0022] and [0035]-[0036]).

Regarding claim 13, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the visibility notification, the ceiling notification (the real-time data sources comprises an air traffic control broadcast; Fischer at claim 19 and [0036]), and/or the at least one notification are an aural, tactile, and/or visual notification (… voice and/or text communications; Fischer at [0013], [0019], [0022], [0031], [0035]-[0036]).

Regarding claim 14, Fischer discloses the claimed invention substantially as explained above. Further, Fischer teaches wherein the method is at an electronic device with a touch- sensitive display (… simulated instrument panel; Fischer at [0026] and [0035]-[0036]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663